                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6
                                                                          7
                                                                          8                            IN THE UNITED STATES DISTRICT COURT
                                                                          9
                                                                                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12   ALEXIS BRONSON and CRYSTAL                                       No. C 18-02300 WHA
                                                                         13   HARDIN, on behalf of themselves and all
                                                                              others similarly situated,
                                                                         14                  Plaintiffs,                                       ORDER DENYING MOTION
                                                                         15                                                                    TO STRIKE AND
                                                                                v.                                                             VACATING HEARING
                                                                         16   SAMSUNG ELECTRONICS AMERICA,
                                                                         17   INC. and SAMSUNG ELECTRONICS CO.,
                                                                              LTD.,
                                                                         18                  Defendants.
                                                                         19                                                    /

                                                                         20          For twenty years on the bench, I have tried to inform lawyers about the inherent
                                                                         21   ambiguity in a leading question premised on a negative, then ending in the word “correct?” or
                                                                         22   “right?” This motion perfectly illustrates the problem. At issue is the following question and
                                                                         23   answer during deposition testimony (Dkt. No. 142-5, Exh. 3, 162:5–7):
                                                                         24                    Q:      Because you didn’t intend to have it fixed, right?
                                                                         25                    A:      No.
                                                                         26          Does the answer mean “No, that is not right” or does it mean “No, I did not intend to
                                                                         27   have it fixed”? Both answers — entirely opposite in meaning — are equally plausible. It is
                                                                         28   impossible to be sure. The response is inherently ambiguous. This ambiguity is not the fault of
                                                                              the witness. It is entirely the fault of counsel and the form of the question.
                                                                          1          We all understand that counsel on adverse examination prefer leading questions. But
                                                                          2   the unambiguous way to ask a leading question anchored in a negative is in this form: “You
                                                                          3   didn’t intend to have it fixed, did you?” When, by contrast, the negative leading question ends
                                                                          4   with “correct?” or “right?” a “yes” or “no” answer will always be hopelessly ambiguous —
                                                                          5   always and forever, period.
                                                                          6          When “correct?” or “right?” ends an affirmative leading question, no ambiguity occurs,
                                                                          7   as in “You intended to have it fixed, correct?” It’s the negative form that leads to trouble. The
                                                                          8   entrenched and recurring problem arises from the confluence of (i) the negative leading
                                                                          9   question, (ii) ending in “correct?” or “right?” and (iii) answered “yes” or “no.”
                                                                         10          For twenty years as a trial judge, I have seen this error time and again. During many
                                                                         11   trials, out of the presence of the jury, I have alerted counsel to the problem. This unfortunate
United States District Court
                               For the Northern District of California




                                                                         12   error spans the continent from big firms to small firms and even to the United States Attorney’s
                                                                         13   office. Some lawyers get the point and improve their form of question. Others, however, just
                                                                         14   cannot reform. Sometimes, summary judgment motions must be denied on this very ground.
                                                                         15                                 *                 *                 *
                                                                         16          With this in mind, let’s turn to the mundane issue at hand, namely whether to allow a
                                                                         17   correction made by a deponent. The deponent seeks to change an answer as follows. For
                                                                         18   clarity, the prior answer is lined through and the change is underlined (Dkt. No. 142-5, Exh. 2;
                                                                         19   Exh. 3, 162:5–7):
                                                                         20                    Q:      Because you didn’t intend to have it fixed, right?
                                                                         21                    A:      No. I first wanted to see if they had the part.
                                                                         22          It is unnecessary to recite the chronology relating to the correction at issue, for no issue
                                                                         23   is raised of timeliness or procedural entitlement of the witness to make a correction. The only
                                                                         24   issue raised is whether the particular change so reverses the meaning of the original testimony
                                                                         25   that the change should not be allowed under Hambleton Bros. Lumber Co. v. Balkin
                                                                         26   Enterprises, Inc., 397 F.3d 1217, 1224–1226 (9th Cir. 2005). Unlike in Hambleton, however,
                                                                         27   the modifications here were not “changes offered solely to create a material factual dispute in a
                                                                         28   tactical attempt to evade an unfavorable summary judgment.” Id. at 1225. Here, the question


                                                                                                                               2
                                                                          1   itself injected ambiguity, so it’s hard to say the clarification radically alters the original answer.
                                                                          2   The corrected clarification will be allowed.
                                                                          3           It would have been helpful, perhaps, if defending counsel had objected to the form of the
                                                                          4   question as ambiguous, but we are not concerned with admissibility at trial. We are merely
                                                                          5   concerned with the viability of a modification. The fault was with the examiner, not the
                                                                          6   witness. So, the modification is now permitted.
                                                                          7                                    *                 *                *
                                                                          8           The second change poses a separate problem. The line of questioning was as follows.
                                                                          9   For clarity, the prior answer is lined through and the change is underlined (Dkt. No. 142-5, Exh.
                                                                         10   2; Exh. 3, 103:7–13):
                                                                         11                     Q:      So you assume they put in a new part to fix the
United States District Court




                                                                                                        on/off issue, right?
                               For the Northern District of California




                                                                         12
                                                                                                A:      I did not assume that.
                                                                         13
                                                                                                Q:      You were paying for that, right?
                                                                         14
                                                                                                A:      Yes. I was paying for the repair of my on/off
                                                                         15                             issue.
                                                                         16                     Q:      And did it fix the on/off issue?
                                                                         17                     A:      Yes.
                                                                         18   The first question injected two separate points, a part plus a repair. The corrected answer was
                                                                         19   therefore permissible to specify which of the two was intended by the original answer, namely,
                                                                         20   the repair. This modification is also permitted.
                                                                         21           For the foregoing reasons, defendants’ motion to strike is DENIED. The hearing set for
                                                                         22   July 11 at 8:00 A.M. is hereby VACATED.
                                                                         23                                    *                 *                *
                                                                         24           My plea to trial lawyers is to eliminate the words “correct?” and “right?” from the end
                                                                         25   of your questions. While those endings work fine for affirmative points, they invite trouble for
                                                                         26   all negative points and, in the heat of battle, you may lose track of which is which. Instead, may
                                                                         27   I urge the narrowly-directed non-leading form (“Did you intend to have it fixed?”) or, if you
                                                                         28   insist on a leading question to make a negative point, end with “Did you?” or “Did it?” or “Did


                                                                                                                                 3
                                                                          1   they?” as the case may be (e.g., “You didn’t intend to have it fixed, did you?”). Witnesses,
                                                                          2   jurors, and judges will appreciate the clarity.
                                                                          3
                                                                          4   Dated: July 3, 2019.
                                                                                                                                      WILLIAM ALSUP
                                                                          5                                                           UNITED STATES DISTRICT JUDGE
                                                                          6
                                                                          7
                                                                          8
                                                                          9
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                                4
